Citation Nr: 0512811	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-09 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
disability benefits, in the original amount of $74,085.00.

ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from June 1970 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee), which 
denied entitlement to the waiver sought on appeal.

The veteran's substantive appeal (VA Form 9) included a 
request to be scheduled for a hearing before a member of the 
Board in Washington, DC.  Noting that he was incarcerated, he 
asked whether a teleconference could be arranged.  The RO 
informed the veteran in March 2004 that he would have to be 
able to come to the RO in St. Petersburg in order to schedule 
a videoconference.  The veteran responded in April 2004 that 
he wished to cancel his hearing request.


FINDINGS OF FACT

1.  In a December 1972 rating action, the appellant was paid 
VA compensation benefits; notice of his entitlement was 
accompanied by information, which set forth factors affecting 
the right to payment, including the effect of incarceration 
on benefits; a similar notice to this effect was mailed to 
the veteran in February 1986.

2.  The veteran became incarcerated on December [redacted], 1999, for 
commission of a felony but VA did not learn of this 
incarceration until October 2002.  

3.  In October 2002, the RO reduced compensation payments 
effective February 2000, which resulted in an overpayment of 
$74,085.00.

4.  The veteran's failure to timely notify the VA of his 
incarceration and his continued acceptance of the full rate 
of compensation benefits are not shown by the evidence of 
record to constitute fraud, misrepresentation of a material 
fact, or bad faith.

CONCLUSION OF LAW

The overpayment of compensation in the original amount of 
$74,085.00 was not created through fraud, misrepresentation 
of a material fact, or bad faith on the part of the 
appellant.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.965(b)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004), which made several amendments to the 
law governing certain VA claims, to include redefining VA's 
duty-to-assist and notification obligations.  However, as 
previously noted in the June 2003 Board decision, these 
changes are not applicable to claims such as the one decided 
herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  
The United States Court of Appeals for Veterans Claims 
(Court) in Barger held that the VCAA, with its expanded 
duties, is not applicable to cases involving waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found Title 38, United States 
Code, Chapter 51 (i.e. the laws changed by VCAA).

Waiver of Overpayment

A review of the record shows that the veteran was granted 
service connection for the residuals of a fractured left hip 
in December 1972.   A 30 percent disability was assigned.  By 
a rating action dated in February 1986, the 30 percent 
disability evaluation assigned for the veteran's left hip 
disability was increased to 60 percent disabling.  Notice of 
the decision was mailed to the veteran in May 1986.  A VA 
Form 21-8764 was enclosed with the notice.  The RO advised 
the veteran to read the form because it contained "important 
information" about his right to receive his benefits.  The 
VA Form 21-8764 states, in pertinent part, that compensation 
was subject to future adjustment, and that "benefits will be 
reduced upon incarceration in a Federal, State, or local 
penal institution in excess of 60 days for conviction of a 
felony.  The same form was sent to the veteran in May 1994, 
when he was advised that there had been a change in his 
monthly rate of compensation.

The veteran filed a claim for a total disability evaluation 
based on individual unemployability in March 1999.  By a 
rating action dated in January 2000, the 60 percent assigned 
to the veteran's left hip disability was increased to 70 
percent disabling.  He was also granted a total disability 
evaluation based on individual unemployability, effective 
from March 1999.  The veteran continued to receive 
compensation benefits at the 100 percent level until October 
2002.

Through a computer match with the Bureau of Prisons, the RO 
learned in October 2002 that the veteran was incarcerated, 
and that he had been incarcerated since December 1999 
following a felony conviction.  The Bureau of Prisons 
indicated that the veteran was not scheduled for release 
until July 2007.  Award action was taken to retroactively 
reduce the veteran's compensation benefits to the 10 percent 
rate, effective from February 7, 2000, which was the 
veteran's 61st day of confinement.  This action resulted in 
an overpayment of $ 74,085.00.

In April 2003, the Committee denied the appellant's request 
for waiver of the overpayment.  This determination was 
predicated upon the Committee's finding that the appellant 
acted in bad faith in the creation of the indebtedness.  In 
this context, the Committee informed the appellant that he 
failed to timely notify VA of his conviction, although he was 
previously advised when he was eligible to receive 
compensation that his benefits would be reduced after the 
61st day of incarceration for a felony.  The appellant's 
failure to notify VA of his conviction, and his continued 
acceptance of the full rate of compensation benefits created 
the overpayment.

The veteran does not dispute the creation of the overpayment.  
Rather, he asserts that he is entitled to a waiver of the 
overpayment because he was unaware of that there was a law 
that prevented him from collecting his full disability 
compensation while incarcerated.  He says he does not recall 
receiving any type of notice that his benefits would be 
interrupted as a result if him being incarcerated.  He 
specifically denies that his action and/or inaction 
constituted bad faith or fraudulent behavior.  

Under applicable federal regulations, a veteran, surviving 
spouse or child who is receiving compensation must notify the 
VA of all circumstances which will affect his or her 
entitlement to receive, or the rate of, the benefit being 
paid.  38 C.F.R. § 3.660(a)(1).  As a direct result of the 
appellant's failure to promptly report his incarceration, he 
has been overpaid compensation benefits in the calculated 
amount of $ 74,085.00.

Waiver of recovery of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c); 
38 C.F.R. §§ 1.962(b), 1.965(b).  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 1.965).  
Misrepresentation of a material fact must be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b).  Bad 
faith is defined as:

generally describ[ing] unfair or 
deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a 
debt arising from participation in a VA 
benefits/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the government.

38 C.F.R. § 1.965(b)(2).

After a review of the evidence of record, and the contentions 
presented by the appellant, it is the opinion of the Board 
that there is no indication of fraud, misrepresentation, or 
bad faith on the part of the appellant in the creation of the 
overpayment.  The Committee states in its Statement of the 
Case that the appellant was given notice of the need to 
update VA on his status, including incarceration for more 
than 60 days, each year when his benefits were adjusted due 
to cost of living legislation.  These notices, however, are 
not on file.  Rather, the most recent notice to this effect 
is dated in May 1994, which is five years prior to the 
appellant's incarceration.  The Board thus does not find the 
necessary intent on the part of the veteran that satisfies 
the criteria under 38 C.F.R. 1.965(b).  Failure to remember 
does not equate to bad faith.  This does not mean that he may 
not be found at fault in its creation, but merely indicates 
that the acts, which led to its creation, do not meet the 
high degree of impropriety as to constitute fraud, 
misrepresentation, or bad faith.  The appellant's failure to 
timely report information relevant to his conviction led to 
the creation of the overpayment, but such action does not 
automatically preclude the waiver of recovery of the 
overpayment that was consequently established by such 
failure.  Therefore, the waiver is not precluded under the 
provision set forth in 38 U.S.C.A. § 5302(a).


ORDER

Waiver of recovery of the overpayment of compensation 
benefits is not precluded by a finding of fraud, 
misrepresentation or bad faith and to this extent only, the 
appeal is granted.


REMAND

Since no legal bar to waiver is present, the Committee must 
determine whether collection of the current debt would be 
contrary to the principles of equity and good conscience.  
See 38 U.S.C.A. 5302(a); 38 C.F.R. § 1.965 (2004).  The 
appellant argues that paying back his debt/overpayment causes 
a great deal of stress on him and his family.  Although he 
submitted copy of a VA Form 2-5655 (Financial Status Report) 
in January 2003, the Board finds that the appellant has not 
really been provided an opportunity to submit information 
relevant to consideration of the application of the standard 
of "equity and good conscience."  

In light of the foregoing, and to ensure due process of law, 
the case is REMANDED to the RO for the following action:

1.  The appellant should be provided with 
VA Form 20-5655, Financial Status Report 
to submit in support of his waiver 
request.  He should be requested to 
provide complete responses to each 
particular noted therein.

2.  Thereafter, the Committee should 
readjudicate the appellant's claim with 
consideration of the standard of equity 
and good conscience.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.  The 
SSOC should set forth all pertinent laws 
and regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


